Citation Nr: 1644137	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  09-27 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty in the Navy from December 1965 to December 1968.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Board remanded the matter for additional development.


FINDING OF FACT

The Veteran's OSA is as likely as not aggravated by his service-connected PTSD.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for OSA have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2016).  The Veteran's claim for service connection is being granted herein.  Accordingly, any error related to VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran contends that his OSA is secondary to his PTSD.  

The first two elements to establish secondary service connection are not in dispute.  The Veteran's PTSD is a service-connected disability and he has a current diagnosis of OSA.  See Rating Decision - Narrative received July 2008 and Notification Letter received September 2013. 

With regard to the third element, nexus evidence, there are opposing medical opinions on whether his OSA is caused or aggravated by his PTSD.

In May 2016, the Veteran underwent VA examinations for his OSA and PTSD.  While both examining physicians opined the OSA is not proximately due to PTSD, they differed on whether PTSD aggravated OSA.  A supplemental opinion to the May 2016 OSA examination opinion was provided in June 2016.  See C&P Exams received May 2016 and VA Examination received June 2016.

The opinions in connection with the OSA examination were that it was less likely than not proximately due to or the result of the Veteran's PTSD and that it was not aggravated by PTSD based on a review of peer review medical literature.  The physician notes that the most important risk factors for OSA are advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  Additional risk factors identified in some studies include smoking, nasal congestion, menopause, and family history.  Relevant medical conditions include pregnancy, congestive heart failure, end-stage renal disease, chronic lung disease, including chronic obstructive pulmonary disease (COPD) and idiopathic pulmonary fibrosis, stroke and transient ischemic attacks, acromegaly, hypothyroidism and polycystic ovary syndrome.   The peer view medical literature notes that sleep apnea is a common disorder in which people have one or more pauses in breathing or shallow breaths while sleeping.  Sleep apnea is usually a chronic condition that disrupts sleep.  The most common type of sleep apnea is obstructive sleep apnea.  In this condition, the airway collapses or becomes blocked during sleep.  This causes shallow breathing or breathing pauses.  Obstructive sleep apnea is more common in people who are overweight, but it can affect anyone.  It is most common when the throat muscles and tongue relax more than normal; the tongue and tonsils (tissue masses in the back of your mouth) are large compared with the opening into the windpipe; the individual is overweight; and due to the aging process as it limits the brain's ability to keep the throat muscles stiff during sleep.  

The clinician noted that the Veteran's risk factors for OSA are being a male, obese, having a neck circumference of 18 inches, and a short and thick neck.  The clinician also noted there is no mention in the referenced medical literature that sleep apnea is caused or aggravated by PTSD, and that enough studies have not been done to support the cause and effect relationship between OSA and PTSD or of aggravation.  

Since the RO found that this initial opinion provided an insufficient rationale, another opinion was obtained in June 2016.  This VA physician also provided unfavorable opinions that took into consideration the electronic records and the Veteran's lay statements.  In supporting her opinion, the clinician noted how the current medical literature defined the etiology and pathophysiology of obstructive sleep apnea (OSA).  Since sleep apnea results in a "one or more pauses in breathing"; it is an autonomic nervous system dysfunction that results in shallow breaths during the sleep cycle.  Citations to these documents are included.  

The clinician added that while the Veteran's lay statement asserts that his claimed sleep apnea is related to his service-connected PTSD, the Department of Veterans Affairs, mental health, hypopnea and medical literature lacks supportive medically-based, clinical evidence to support a nexus between sleep apnea and PTSD.  Therefore, the etiology and nature of sleep apnea syndromes are due to the dysfunction of the autonomic nerve system resulting in changes of the respiratory breathing pattern.  For these reasons, she felt it is as least as likely as not that the etiology and nature of the Veteran's claimed sleep apnea is mechanical and due to autonomic nervous system changes occurring while sleeping.

The clinician also noted that the current medical literature indicates major risk factors for sleep apnea are obesity and/or age.  Pathophysiologically, "the chief disturbance of pulmonary function in obese individuals' results from a decrease in residual lung volume because of increased abdominal pressure on the diaphragm, although fat distribution, independent of total fat, also affects ventilatory capacity. In contrast to the relatively benign effects of excess weight on respiratory function, overweight often is associated with sleep apnea, which can be severe and associated with significant reduction in nocturnal oxygen saturation".  Citations to the supportive material were included. 

She noted that the Veteran was 112 pound when entering service and 120 pounds at separation.  His weight in February 2016 was 189 pounds with a BMI of 32.  The clinician concluded that the Veteran's current weight and BMI are consistent with being overweight and moderate obesity, and for these reasons opined that it is at least as likely as not that the Veteran's weight gain and changes in his body habitat relates to, causes and/or aggravates his mechanical and autonomic system function that result in a change in his sleep and breathing patterns.  

The May 2016 VA examination for PTSD also included a review of the Veteran's records.  The clinician stated that sleep apnea is pauses in breathing which can happen seconds to minutes during sleep.  Obstructive sleep apnea is a type of sleep apnea which is caused by obstruction of upper sleep passages e.g.: being overweight enlarged tonsils, etc.  It is more common in people who are overweight or obese due to soft tissue obstruction.  Snoring is associated with sleep disruption several times in the night.  Night time anxiety/panic attacks can also cause sleep disruption causing sleep apnea symptoms and vice versa.  The opinion was that OSA is more likely due to the Veteran being overweight.  However, the clinician added that OSA is as likely as not aggravated by PTSD.  She explained that PTSD can cause sleep disruption due to anxiety and associated panic attacks at nights with nightmares, which can affect his already compensated airways due to OSA as a result of having sleep disruption with panic attacks affecting him to be short of breath again.

The Veteran's representative also provided references to several articles that are favorable to the Veteran's claim.  An article released by the American Academy of Sleep Medicine (AASM) states "[a] new study of young U. S. veterans shows that the probability of having a high risk of obstructive sleep apnea (OSA) increased with increasing severity of post-traumatic stress disorder (PTSD) symptoms."  Another article released by the Sleep Health Foundation verifies that "Obstructive Sleep Apnea may be caused by weight gain due to the life style changes associated with the PTSD."  A study of Europeans conducted by Stanford researcher Maurice Ohayon indicates that people with depression were found to be 5 times more likely to suffer from sleep-disordered breathing.  The representative also adds that findings by VA and the Department of Defense confirm that persons with PTSD are at high risk for obesity.

The Board finds that the nexus evidence of record is in equipoise.  The unfavorable opinions were supported by a rationale and medical literature, but did not consider favorable medical literature, such as the articles noted by the Veteran's representative.  The favorable evidence did not reference medical literature, but it was adequately supported by the rationale.  The Board finds the favorable and unfavorable opinions to be equally probative.  Under such circumstances, governing law and precedent requires that reasonable doubt must be resolved in the Veteran's favor.  Accordingly, service connection is granted. 


ORDER

Service connection for OSA secondary to PTSD is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


